Case 8:19-cv-01300-JLS-DFM Document 40 Filed 12/04/20 Page 1 of 2 Page ID #:355




   1
   2
   3
   4                                                               JS-6
   5
   6
   7
   8
   9
  10                          UNITED STATES DISTRICT COURT
  11         CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
  12
  13 LUIS MARQUEZ,                           Case No. 8:19-cv-01300-JLS-DFM
                                             Hon. Josephine L. Staton
  14             Plaintiff,
                                             JUDGMENT GRANTING
  15        v.                               DEFENDANT’S MOTION FOR
                                             SUMMARY JUDGMENT
  16 RALPHS GROCERY COMPANY, an
     Ohio Corporation; and DOES 1-10,
  17
                Defendants.
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
Case 8:19-cv-01300-JLS-DFM Document 40 Filed 12/04/20 Page 2 of 2 Page ID #:356




   1         For the reasons set forth in the Court’s order granting Defendant’s Motion for
   2 Summary Judgment (Doc. 39), IT IS HEREBY ORDERED, ADJUDGED AND
   3 DECREED that Judgment is entered in favor of Defendant and against Plaintiff on
   4 all of Plaintiff’s claims.
   5
   6 IT IS SO ORDERED.
   7
   8 DATED: December 4, 2020
   9
  10
  11
                                          Hon. Josephine L. Staton
  12                                      United States District Judge

  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
